I have readily concluded that the relators have not shown themselves clearly entitled to have the delegates certified by Brown and Lyon to be the legally selected delegates from Charleston magisterial district; but I have been greatly perturbed over the question whether the court, after having so found, could go further and adjudge that the delegates certified by Carson and Mrs. Boyd also were not legally chosen. As I understand the law, ordinarily, a contest can be maintained only by the contestant's showing himself entitled to the office in controversy. The considerations which satisfy my associates that this Court could in this case rightfully pass on the legality of the selection of the Carson and Boyd delegates do not seem to me entirely adequate; but I find a statutory provision in our Code, and certain construction thereof by this Court which, in addition to what is said in the majority opinion, lead me to make this decision unanimous.
The statute relating to the nomination of candidates for judicial positions by delegate conventions provides that "All contests over the selection of delegates to either of said conventions shall be heard and determined by the party executive committee of the county from which the delegates are chosen, * * *." Code, 3-4-27. There is nowhere in this statute any statement as to what may be the basis of such contest or as to the persons who may be contestants. I resort, therefore, to the general statute relating to contests of elections. Code,3-9-2, provides: "A person intending to contest the election of another to any county or district office, including judge of any criminal, intermediate, common pleas, or other inferior court, or any office that shall hereafter be created to be filled by the voters of the county or of any magisterial or other district therein, shall, within ten days after the result of the election is declared, give the contestee notice in writing of such intention, and a list of the votes he will dispute, with the objections to each, and of the votes rejected for which he will contend. If the contestant object to the legality of the election, or the qualification of the person *Page 682 
returned as elected, the notice shall set forth the facts on which such objection is founded." It is thus plain that one's election may be contested on the ground of (1) disputed votes; (2) lack of qualification for the position, or (3) illegality of the election. If the contest is based on the last mentioned ground, the contestant, of course, cannot allege or show that he himself was legally elected. The election being illegal, it necessarily follows that neither the contestant nor the contestee have any right to the office. Yet the statute would seem to authorize the institution and maintenance of a contest on this ground, and, necessarily by one with no valid claim to be elected, and this construction has been placed on the statute. In Dryden v. Swinburn, 15 W. Va. 234, this Court having under consideration the sufficiency of a notice of contest given under this statute, held that "The notice was sufficient, it not being necessary, when the ground of the contest was only the want of qualification to hold the office by the party returned as elected, to furnish with it a list of votes to be disputed, nor to state facts showing that the person giving the notice was entitled to the office." Judge Green, discussing the statute, says: "Thus it expressly provides that the contestant may object to the legality of the election; and this may be the whole basis of his contest. Of course, if the election was declared to be illegally held, which conclusion and judgment of the court is evidently contemplated as possible, then the contestant could not possibly be declared by the court as elected. And yet he may, the statute says, allege this as the ground of the contest, and it follows necessarily that the notice need not set out facts which show that the contestant is entitled to the office, as the appellant's counsel insists it must in every case." This Court later in the case of Halstead v. Rader, 27 W. Va. 806, in point 1 of the syllabus, said: "A notice in a contested election case must set forth with reasonable certainty the facts on which the contest is founded; and they must be such that, if sustained by proof, they will make it the duty of the court, either to vacate the election or declare that another person than *Page 683 
the contestee was duly elected." From these old cases, not modified as far as I can determine, it would seem to be the law of this state that one may contest an election on the ground of its illegality without showing any right to the office, by merely showing that the one returned as elected is disqualified, or that the election was illegal. Of course, these cases had to do with the general election, not mass meetings. But mass meetings for the selection of party candidates for judicial office in this state are now prescribed by law, and in them citizens do vote and delegates are selected. In the absence of any other controlling statute, the contest regarding delegates so chosen may well be considered subject to the applicable parts of the statute controlling contests of other elections, certainly to the extent of establishing the character of the person who may institute the contest.
Before the court in this case, the right to contest the selection of the Carson and Boyd delegates was predicated first on the claim that the Brown and Lyon delegates were the legally elected delegates. We hold this claim is shown not to be well founded, but the relators also attack their competitor delegates on the ground, that the pretended mass meeting at which the latter were chosen was unlawfully conducted and void. On this ground I think they should be able to base their right to maintain the contest, whether the relators are shown to be legally entitled to certification or not. The court may, therefore, continue its adjudication to the point of saying that the Carson and Boyd delegates also were, or were not, legally chosen. I, therefore, concur with the majority, but base my conclusions upon these additional grounds.
Nevertheless, query: Can the Court, after having reviewed and reversed the "decision of the committee" which we are authorized by the statute to review, go further and make an adjudication or order regarding matters which were not before the committee, but which happened afterward, such as the action of the convention and the certification of its result to the clerk of the circuit court by its officers? *Page 684 
Re: Relators' petition and motion, filed after the rendering of the opinion herein and the entry of an order in conformity therewith.